OMB APPROVAL OMB Number: 3235-0570 Expires: January 31, 2014 Estimated average burden hours per response: 20.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-04804 The Elite Group of Mutual Funds (Exact name of registrant as specified in charter) 1325 4th Avenue, Suite 1744Seattle, Washington (Address of principal executive offices) (Zip code) Richard S. McCormick McCormick Capital Management1325 4th Avenue, Suite 1744Seattle, WA 98101 (Name and address of agent for service) Registrant's telephone number, including area code:(206) 624-5863 Date of fiscal year end:September 30, 2011 Date of reporting period: September 30, 2011 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. ANNUAL REPORT FINANCIAL STATEMENTS AND REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM SEPTEMBER 30, 2011 November 15, 2011 Dear Shareholders, This past September 30th marked the completion of our twenty-fourth year. I sincerely appreciate your support and patronage. Attached with this letter are audited financial statements and Annual Report for the Elite Growth & Income Fund and Income Fund. The Elite Income Fund Throughout this year the message in our shareholder letters has been that the Government/Treasury/Federal Reserve is the 800 pound gorilla controlling interest rates. In addition to that, investors of all kinds are SCARED. Real estate and stock market investors continue to shy away from their respective markets. International investors have been burned badly this year, particularly in Asia/China. So, where does all that money go? Money is like water; it has to flow somewhere. SCARED money is still selecting the U.S. Government and the U.S. corporate bond market as the “best house” in a bad neighborhood. As a result, with the combined efforts of the government wanting to keep interest rates low to stimulate the economy and the flow of money into the bond market seeking safety, the interest rates for U.S. Government securities reached new lows. Two year U.S. Government bonds hit a low of 0.16% and the ten year hit a low of 1.72%. In that environment, the Income Fund managed a return of 1.87% which compares favorably with the Lehman U.S. Government Intermediate and Short-Term indices up 3.72% and 1.23% respectively. The Income Fund managers remain opportunistic in identifying trading anomalies that offer higher returns. For the past few years we have been managing the Fund with the idea that with the government controlling rates, they would remain lower longer than most people were anticipating. The majority of the portfolio holdings are short to intermediate in maturity and are considered investment quality as opposed to higher yielding, lower quality bonds. The Elite Growth & Income Fund Over the last several years the most striking characteristic of stock investing has been the extreme volatility in investment returns; up big one quarter only to have a significant decline the following quarter. That trend persisted throughout our fiscal year culminating in a fiscal, fourth quarter decline of 17.39%. That significant fourth quarter decline turned our total fiscal year performance from a positive 8.40% to a negative 10.44%. In the month following the September fiscal year end (October 2011 is not part of the audited report) the Fund was up 14.10%. Our negative 10.44% return for the fiscal year does not compare favorably with the S&P 500 index which was up 1.25%. I do not like these comparisons, as shifting just one quarter can drastically affect the absolute and relative performance/returns as explained above. We entered the fiscal year with many of the same challenges we were confronted with in the prior year. Domestic and international politics continue to weigh heavily on day-to-day trading as does laboriously slow economic recovery. Using our shareholder letters we informed you in June that despite all the obvious negatives we believed the longer-term positives outweigh the current negatives. In fact, if you can make a leap of faith that if it is not the end of the economic world we believe it may be a once in a generational low in the stock market. Stocks are cheap in an absolute and relative valuation context. Stocks are also unbelievably hated because of the lack of investment returns for the past twelve years. For those reasons we believe the stock market is on the precipice of a multi-year advance fueled by a significant amount of investor cash parked on the sidelines. We ended the fiscal year and will start the new year with a large 21.5% position in natural resource stocks. This includes a significant holding of gold and gold related stocks. We bought our first gold in November of 2009 and it continues to shine as an investment. With 18.9% of the portfolio in “Energy,” we are making a strong statement that this energy deprived world will continue to demand more energy to fuel the growth coming from Asia. We will start the new year with 18.9% of the portfolio invested in financial stocks. Banks and insurance companies are probably the most hated companies in the investment world, but we believe the worst is behind us and the stocks represent significant upside potential. For the new year I anticipate we will encounter more volatility, but as I related in our last several shareholder newsletters, we believe the opportunities in the stock market are significant. Warm Regards, Dick McCormick Above are two charts that show the growth in value of a hypothetical $10,000 investment in The Elite Growth & Income Fund and The Elite Income Fund and various indices.The charts start on 9/30/01, which gives a ten-year record.As an investor, your investment results may differ significantly depending on when you intitiated your investment and if there were subsequent investments. Management of the Funds does not think that there is only one index (stock or bond) that accurately reflects how the Elite Funds are managed.Our Funds are managed to our clients' objectives within the parameters of our prospectus, following the rules and regulations of various regulatory agencies.The various stock and bond indices are unmanaged, make no allowance for operation expenses and are free from regulation and tax implications. REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Shareholders and Board of Trustees The Elite Group of Mutual Funds We have audited the accompanying statements of assets and liabilities, including the portfolios of investments, of The Elite Growth & Income Fund and The Elite Income Fund, each a series of shares of beneficial interest of The Elite Group of Mutual Funds, as of September 30, 2011, and the related statements of operations for the year then ended, the statements of changes in net assets for each of the two years in the period then ended and the financial highlights for each of the five years in the period then ended.These financial statements and financial highlights are the responsibility of the Funds' management.Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.Our procedures included confirmation of securities owned as of September 30, 2011 by correspondence with the custodian.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of The Elite Growth & Income Fund and The Elite Income Fund as of September 30, 2011, the results of their operations for the year then ended, the changes in their net assets for each of the two years in the period then ended and their financial highlights for each of the five years in the period then ended, in conformity with accounting principles generally accepted in the United States of America. BBD, LLP Philadelphia, Pennsylvania November 28, 2011 1 PORTFOLIO OF INVESTMENTS THE ELITE GROWTH & INCOME FUND September 30, 2011 Shares Market Value Common Stock 98.2% Basic Industries 21.5% Arch Coal Inc $ Cameco Corp. (a) Market Vectors Jr. Gold Miners SPDR Gold Trust* Seabridge Gold Inc * (a) Southern Copper Corp. Total Basic Industries Business Services 8.1% Google Inc Cl A* Microsoft Corp Total Business Services Consumer Goods & Services 13.8% Apple Inc.* F5 Networks Inc* General Motors Co* Whirlpool Corp Total Consumer Goods & Services Energy 18.6% Anadarko Petroleum Corp BP PLC ADR Clean Energy Fuels Corp* Diamond Offshore Drilling Inc (a) Ensco PLC ADR Halliburton Co Total Energy Finance 18.9% Goldman Sachs Group Inc Hartford Financial Services Group (a) JP Morgan Chase & Co Lincoln National Corp New York Community Bancorp Inc Seabright Holdings Inc Total Finance Health Care Goods & Services 17.3% Abbott Laboratories Inc. Agenus Inc. * (a) Dendreon Corp (a) Merck & Co Inc Teva Pharmaceutical ADR Total Health Care Goods & Services Total Value of Common Stock $ (Cost $ 41,432,937) Shares Market Value Short-Term Investments 15.1% BlackRock Temp Investment Fund 0.09% (b)(c) $ BNY Mellon Money Market 0.05% (c) Total Value Of Short-Term Investments (Cost $5,424,974) Total Investments in Securities (Cost $ 46,857,911) 113.3% Liabilities in excess of other assets -13.3% ) Net Assets 100.0% $ At September 30, 2011, unrealized depreciation of securities, for Federal Income Tax purposes based on cost of $46,973,611, is as follows: Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized depreciation $ ) * Non-income producing (a) All or a portion of this security was on loan at September 30, 2011. The value of securities on loan at September 30, 2011 was $4,583,726. (b) This security was purchased with cash collateral received for securities on loan at September 30, 2011. (c) Represents 7 day effective yield as of September 30, 2011. See Notes to Financial Statements 2 3 PORTFOLIO OF INVESTMENTS THE ELITE INCOME FUND September 30, 2011 Bonds 85.4 % Par Value U.S. Government/Agencies Notes and Bonds 20.0% Maturity Coupon Value $ Fannie Mae 07/30/12 % $ U.S. Treasury Note (c) 04/30/13 % Tennessee Valley Authority (c) 08/01/13 % Private Export Funding 08/15/13 % Private Export Funding 10/15/14 % U.S. Treasury Note 03/31/16 % Fannie Mae 02/25/18 % Fannie Mae 06/25/19 % Fannie Mae 03/01/22 % U.S. Treasury Bond 08/15/23 % U.S. Treasury Note Inflation Index 01/15/25 % U.S. Treasury Bond 02/15/26 % U.S. Treasury Bond 11/15/28 % Fannie Mae 10/25/32 % Tennessee Valley Authority 07/15/45 % Total U.S. Government/Agencies Notes and Bonds Securitized /Asset Backed Bonds 13.2% Province of Manitoba 02/15/12 % AEP Texas Central Transition 07/01/13 % Mercedes Benz Auto Receivables Trust 01/15/14 % CARAT 2007-3 03/17/14 % Province of Manitoba 04/28/14 % Province of Ontario 02/05/15 % Massachusetts RRB Special 03/15/15 % Province of Nova Scotia 07/21/15 % FPL Recovery Funding LLC 08/01/15 % FPL Recovery Funding LLC 08/01/17 % GNMA 09/15/17 % RSB Bondco LLC 04/01/18 % Freddie Mac 09/15/18 % FHLMC 11/01/25 % Freddie Mac 01/15/27 % Fannie Mae 03/25/32 % Total Securitized /Asset Backed Bonds Corporate Bonds Industrial - Basic 1.0% Freeport MC C&G 04/01/17 % Total Corporate Bonds Industrial - Basic Corporate Bonds Industrial - Capital Goods 2.0% General Electric Co 02/01/13 % Total Corporate Bonds Industrial - Capital Goods Corporate Bonds Industrial - Communications6.0% Qwest Corp. 03/15/12 % Rogers Communications 03/01/14 % Qwest Corp. 10/01/14 % Qwest Corp. 05/01/16 % Motorola Inc. 11/15/17 % GTE Corp. 04/15/18 % Frontier Communications 03/15/19 % Motorola Inc. 09/01/25 % Total Corporate Bonds Industrial - Communications Corporate Bonds Industrial - Consumer Cyclical 1.3% Ford Motor Credit Co LLC 10/01/14 % Service Corp. International 06/15/17 % Total Corporate Bonds Industrial - Consumer Cyclical Corporate Bonds Industrial - Consumer Non-Cyclical 4.5% Domtar Corp. 06/01/17 % Altria Group Inc. 11/10/18 % Archer Daniels Midland 03/15/27 % Total Corporate Bonds Industrial - Consumer Non-Cyclical Corporate Bonds Industrial - Energy 7.5% Valero Logistics Co 07/15/12 % Petrohawk Energy Corp 08/01/14 % Petrobras International Finance Co. 09/15/14 % Anadarko Petroleum Corp. 09/15/16 % Nevada Energy Inc. 11/15/20 % Denbury Resource Inc 08/15/21 % Mobil Corp. 08/15/21 % Total Corporate Bonds Industrial - Energy Corporate Bonds Industrial - Transportation 1.9% BNSF Funding Trust (b) 12/15/55 % Total Corporate Bonds Industrial - Transportation Corporate Bonds Utilities - Natural Gas 6.4% Kaneb Pipeline 06/01/13 % Energy Transfer Partners Co 07/01/13 % Enterprise Products 01/31/14 % Boardwalk Pipelines LLC 06/01/18 % Enterprise Products (b) 08/01/66 % Total Corporate Bonds Utilities - Natural Gas See Notes to Financial Statements 4 PORTFOLIO OF INVESTMENTS THE ELITE INCOME FUND September 30, 2011 Par Value Corporate Bonds Utilities - Electric 8.1% Maturity Coupon Value $ Oncor Electric Delivery Co. 05/01/12 % $ Southern Power Co 07/15/12 % Ameran Illinois Co 12/15/13 % Ameren Corp. 05/15/14 % Sempra Energy 06/01/16 % Centerpoint Energy Houston Electric 07/01/23 % Total Corporate Bonds Utilities - Electric Corporate Bonds Finance - Banking 8.6% Household Finance Corp. 11/27/12 % Wachovia Corp. 08/01/13 % Zions Bancorp 09/23/14 % Citigroup Inc. 10/15/14 % Ford Credit Auto Owners Trust 11/15/14 % PNC Funding Corp. 09/21/15 % Bank of America (a) 12/18/28 % Total Corporate Bonds Finance - Banking Corporate Bonds Finance - Misc. Finance2.4% John Deere Capital Corp. 06/19/12 % InterAmerica Development Bank 10/22/12 % Total Corporate Bonds Finance - Misc. Finance Corporate Bonds Finance - REIT's 2.5% Senior Housing 01/15/16 % Biomed Realty LP 04/15/16 % Digital Realty LP 03/15/21 % Total Corporate Bonds Finance - REIT's Total Bonds(Cost $17,607,790) Shares Preferred Stock 1.0% Citigroup Capital Corp Pfd Total Preferred Stock (Cost $208,800) Shares Common Stock 9.0% AT&T Inc. BP PLC ADR Diamond Offshore Drilling Inc (c) Dominion Resources Inc DuPont De Nemours & Co. Merck & Co. Inc Microsoft Corp. New York Community Bancorp Southern Copper Corp. Total SA ADR Total Common Stock (Cost $2,112,193) Short-Term Investments 7.5% BNY Mellon Money Market 0.05% (e) BlackRock Temp Investment Fund, Inc. 0.09% (d)(e) Total Short-Term Investments (Cost $1,600,190) Total Investments (Cost $21,528,973) 102.9% Liabilities in excess of other assets ) NET ASSETS 100.0% $ At September 30, 2011, unrealized appreciation of securities for Federal Income Tax purposes based on tax cost of $21,743,548 is: Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized appreciation $ (a) Variable rate security; Interst rate shown is the rate in effect as of September 30, 2011. (b) Security is a fixed-to-floating coupon bond. The coupon shown is the fixed coupon in effect at September 30, 2011. The fixed coupon will convert to a floating coupon at a predetermined date. At that date the coupon increases to LIBOR plus a predetermined margin. (c) All or a portion of this security was on loan at September 30, 2011. The value of securities on loan at September 30, 2011 was $804,382. (d) This security was purchased with cash collateral received for securities on loan at September 30, 2011. (e) Represents 7 day effective yield as of September 30, 2011. See Notes to Financial Statements 5 THE ELITE GROUP OF MUTUAL FUNDS STATEMENTS OF ASSETS AND LIABILITIES September 30, 2011 The Elite Growth & Income Fund The Elite Income Fund ASSETS Investments in securities, at value (Cost $46,857,911 and $21,528,973, respectively) $ $ Receivables Interest — Dividends Interest from securities lending Total Assets LIABILITIES Payable upon return of securities on loan Payables: Investment management fees Fund shares redeemed Distributions — Accrued expenses Total Liabilities NET ASSETS The Elite Growth & Income Fund – Applicable to 2,818,361 shares outstanding $ no par value, unlimited number of shares of beneficial interest authorized The Elite Income Fund – Applicable to 2,067,531 shares outstanding $ no par value, unlimited number of shares of beneficial interest authorized NET ASSET VALUE, OFFERING AND REDEMPTION PRICE PER SHARE (net assets / shares outstanding) $ $ At September 30, 2011, the components of net assets were as follows: Paid-in capital $ $ Undistributed (distributions in excess of) net investment income — ) Accumulated net realized gain/(loss) on investments ) ) Net unrealized appreciation/(depreciation) of investments ) Net Assets $ $ See Notes to Financial Statements 6 THE ELITE GROUP OF MUTUAL FUNDS STATEMENTS OF OPERATIONS For the Year Ended September 30, 2011 The Elite Growth & The Elite Income Fund Income Fund Investment Income Income: Interest $ $ Dividends (Net of foreign tax withheld of $5,999 and $737, respectively) Securities lending Total Investment Income Expenses: Investment management fee Transfer agent fees Custodian fees Audit fees Trustee fees and expenses Recordkeeping services Shareholder reports Registration fees and other CCO expense Legal fees Insurance Total Expenses Net Investment Income/(Loss) ) Realized and Unrealized Gain/(Loss) on Investment Securities and Options Contracts Investment securities Expired and closed covered call options written (Note 3) ) — Net realized gain on investment securities and option contracts Net decrease in unrealized appreciation/(depreciation) on investment securities ) ) Net realized and unrealized gain/(loss) on investment securities ) ) Net increase/decrease in net assets resulting from operations $ ) $ See Notes to Financial Statements 7 THE ELITE GROWTH & INCOME FUND STATEMENT OF CHANGES IN NET ASSETS For the Years Ended September 30 Operations Net investment income/(loss) $ ) $ Net realized gain on investment securities and options contracts Net change in unrealized appreciation/(depreciation) of investment securities and option contracts ) ) Net increase/(decrease) in net assets resulting from operations ) Distributions to Shareholders Distributions from net investment income ($— and $0.17 per share, respectively) — ) Return of Capital Distributions ($— and $0.02 per share, respectively) — ) Total distributions to shareholders — ) Capital Share Transactions Decrease in net assets resulting from capital share transactions (a) ) ) Total decrease in net assets ) ) Net Assets Beginning of year End of year (Including undistributed (distributions in excess of) net investment income of $—and $(14,070) respectively) $ $ (a) Transactions in capital stock were as follows: Year Ended September 30, 2011 Year Ended September 30, 2010 Shares Value Shares Value Shares sold $ $ Shares issued in reinvestment of distributions — — Shares redeemed ) Net decrease ) $ ) ) $ ) See Notes to Financial Statements 8 THE ELITE INCOME FUND STATEMENT OF CHANGES IN NET ASSETS For the Years Ended September 30 Operations Net investment income $ $ Net realized gain on investment securities Net change in unrealized appreciation\(depreciation) of investment securities ) Net increase in net assets resulting from operations Distributions to Shareholders Distributions from net investment income ($0.46 and $0.38 per share, respectively) ) ) Distributions from net realized gains on investment transactions ($0.25 and $0.04 per share respectively) ) ) Total distributions to shareholders ) ) Capital Share Transactions Increase in net assets resulting from capital share transactions (a) Total increase\(decrease) in net assets ) Net Assets Beginning of year End of year (Including undistributed (distributions in excess of) net investment income of $(60,990) and $163,240 respectively) $ $ (a) Transactions in capital stock were as follows: Year Ended September 30, 2011 Year Ended September 30, 2010 Shares Value Shares Value Shares sold $ $ Shares issued in reinvestment of distributions Shares redeemed ) Net increase $ $ See Notes to Financial Statements 9 THE ELITE GROWTH & INCOME FUND FINANCIAL HIGHLIGHTS For a Share Outstanding Throughout Each Year Year Ended September 30, Net asset value, beginning of year $ Income (loss) from investment operations Net investment income (loss) ) ) Net gain/(loss) on securities (both realized and unrealized) ) ) Total from investment operations ) ) Less Distributions Dividends from net investment income — ) Distribution from net realized gains — ) Distribution from return of capital — ) — — ) Total distributions — ) Net asset value, end of year $ Total Return (10.44)% 0.71% 8.64% (28.52)% 21.03% Ratios / Supplemental Data Net asset value, end of year (in 000’s) $ Ratio of expenses to average net assets 1.52% 1.56% 1.79% 1.42% 1.35% Ratio of net investment income (loss) to average net assets (0.23)% 0.10% 1.54% 0.79% (0.16)% Portfolio Turnover 174.98% 239.54% 233.44% 277.14% 213.35% See Notes to Financial Statements 10 THE ELITE INCOME FUND FINANCIAL HIGHLIGHTS For a Share Outstanding Throughout Each Year Year Ended September 30, Net asset value, beginning of year $ Income (loss) from investment operations Net investment income Net gain/(loss) on securities (both realized and unrealized) ) ) )** Total from investment operations ) Less Distributions Dividends from net investment income ) Distributions from net realized gains ) ) — — — Total distributions ) Net asset value, end of year $ Total Return 1.87% 8.74% 16.53% (0.90)% 4.48% Ratios / Supplemental Data Net asset value, end of year (in 000’s) $ Ratio of expenses to average net assets 1.28% 1.33% 1.56%
